Citation Nr: 1513066	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for right shoulder strain, previously evaluated as cervical spasm and bilateral scapular strain.

2.  Entitlement to a rating in excess of 20 percent for left shoulder strain, previously evaluated as cervical spasm and bilateral scapular strain.

3.  Entitlement to a rating in excess of 20 percent for status-post medial meniscus tear of the right knee.

4.  Entitlement to a rating in excess of 10 percent for chondromalacia patella and patellofemoral syndrome of the left knee.

5.  Entitlement to ratings for lumbosacral strain and spasm in excess of 10 percent prior to September 11, 2009, in excess of 20 percent from September 11, 2009 through June 30, 2012, and in excess of 10 percent from July 1, 2012 (to include the question of whether the reduction in rating from 20 to 10 percent, from July 1, 2012, was proper).  

  
6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Veterans Disability Advocates


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1982 to December 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from October 2009 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The RO in Muskogee, Oklahoma has current jurisdiction.  

In the October 2009 rating decision, the Manchester RO granted service connection for right and left shoulder strain and assigned separate 20 percent ratings, effective September 11, 2009.  The RO also denied a rating in excess of 20 percent for medial meniscus tear of the right knee, a rating in excess of 10 percent for chondromalacia patella and patellofemoral syndrome of the left knee, and a rating in excess of 10 percent for lumbosacral strain and spasm.  In October 2010, the Veteran filed a timely notice of disagreement (NOD).   A statement of the case (SOC) was issued in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2011. 

In the June 2011 rating decision, the Manchester RO denied entitlement to TDIU.  In June 2011, the Veteran submitted a timely (NOD).  An SOC was issued in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2011.  

In his October 2011 substantive appeal, the Veteran requested a Bhearing before the Board at the RO.  On the date of the scheduled hearing in March 2012, the Veteran's representative submitted a statement that indicated that the Veteran "agreed to waive his right to testify at the scheduled hearing."  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

During the pendency of the appeal, the RO also issued a rating decision in September 2011 granting a higher, 20 percent  rating for the Veteran's lumbosacral strain and spasm, effective September 11, 2009.  However, in a February 2012 rating decision, the RO proposed to reduce the rating to 10 percent.  In an April 2012 rating decision, the RO reduced the rating lumbosacral strain and spasm from 20 to 10 percent, effective July 1, 2012.  A claimant will generally be presumed to be seeking the maximum, available benefit for a disability, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Given the different ratings for the lumbar spine disability assigned at various stages, and the reduction which occurred during the pendency of the claim for increase for lumbar spine disability, the Board has characterized this matter as reflected on the title page.

In April 2014, the Board remanded the claims for further development.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  



FINDING OF FACT

In March 2015, VA received an electronic record from the Social Security Administration indicating that the Veteran died in February 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C. § 5121A (West 2002); 38 C.F.R. § 3.1010 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014).  
The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2014); see also 79 Fed.Reg. 52977 (Sep. 5, 2014).   As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." Under the provisions of these regulations, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


